Citation Nr: 0929961	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to a disability rating in excess of 10 
percent for a service-connected left foot disorder with mild 
circulatory impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1954 
to November 1957.     

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas: a February 2006 rating decision, which, inter alia, 
denied the Veteran's claim for a disability rating in excess 
of 10 percent for a service-connected left foot disorder with 
mild circulatory impairment; and a January 2007 rating 
decision.  

In June 2009, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).  The transcript of the hearing has been 
associated with the claims file and has been reviewed.

Issues 2 through 4 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1988 rating decision, the RO denied a claim 
for service connection for a back disorder because there was 
no evidence that a back disorder was incurred in service or 
that any back disorder is related to service.  The Board 
confirmed this rating decision in an August 1989 decision, 
and the Veteran did not appeal the Board decision.  

2.  The additional evidence received since the August 1989 
Board decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1989 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 
38 C.F.R. §§ 20.302, 20.1100 (2008). 

2.  New and material evidence has been received since the 
August 1989 Board decision to reopen the claim for service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in September 
2006.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

In addition, with regard to new and material evidence, the 
September 2006 VCAA notice letter is compliant with the 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as it sufficiently explained the bases of the prior denials 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  In any event, in light of the 
Board's favorable action with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for a back disorder, any notice deficiencies would 
not be harmful.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Additionally, the September 2006 VCAA letter from the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, he has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the September 2006 VCAA notice 
letter prior to the January 2007 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Further, the Veteran and his representative have 
submitted numerous statements, including from family members, 
friends, and private physicians, in support of his claim.  
The Veteran also was afforded opportunities to provide 
testimony before RO personnel and a Veterans Law Judge.  
Thus, there is no indication that any additional evidence 
remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

The RO previously denied service connection for a back 
disorder in a December 1988 rating decision because no 
evidence submitted at the time showed that a back disorder 
was incurred in service or a nexus between the Veteran's back 
disorder and his military service.  This decision was 
affirmed by an August 1989 Board decision.  The Veteran did 
not appeal that decision; thus, the August 1989 Board 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of 
the RO's actions, the Board must initially determine on its 
own whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

In August 2006, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a back 
disorder.  Because the Veteran's claim to reopen service 
connection was filed after August 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Upon reviewing the evidence received since the August 1989 
Board decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a May 2009 
statement from Dr. E.D., and a June 2009 medical report from 
Dr. C.B., provided the possibility that the Veteran's back 
disorder may have its onset in service and may be related to 
his military service.  See statement from Dr. E.D., dated in 
May 2009; and medical report from Dr. C.B., dated in June 
2009.

Thus, presuming the credibility of this evidence, these 
reports provide evidence that a back disorder was incurred in 
service and of a possible relationship between the Veteran's 
back disorder and his military service.  This evidence is 
new, not cumulative, and relates directly to an unestablished 
fact necessary to substantiate the Veteran's claim.  Thus, as 
new and material evidence has been received, the Veteran's 
claim for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the 
previously denied claim for service connection for a back 
disorder is reopened.  To this extent, the appeal is granted.  





REMAND

Before addressing the merits of the issues regarding the 
Veteran's back, left leg, and left foot disorders, the Board 
finds that additional development of the evidence is 
required.

First, with regard to all the disabilities on appeal, post-
service treatment records associated with the claims file are 
incomplete.  In that regard, there are no post-service VA 
treatment records associated with the claims file after 
January 2007; however, the Veteran and his representative 
indicate that the Veteran has received continuous and 
constant treatment for these disabilities on appeal.  
Further, the Veteran has indicated that he receives 
disability benefits from the Social Security Administration 
(SSA), possibly in connection with his disabilities.  See 
Travel Board hearing transcript dated in June 2009.  However, 
the RO has not obtained these records.  

In both regards, VA's duty to assist includes obtaining 
records of the Veteran's relevant VA medical treatment and 
from other agencies.  38 U.S.C.A. 
§§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Because any treatment record regarding the 
disabilities mentioned above would be relevant to the 
Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  Additionally, although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits, and 
VA has a duty to assist the Veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records.

Second, the Veteran should be scheduled for a VA examination 
to obtain a medical nexus opinion concerning the etiology of 
his back disorder.  In disability compensation (service-
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

Here, the Veteran claims that his current back disorder, 
which has been diagnosed as degenerative disc disease, was 
incurred in service after he received a sympathetic block at 
the L2-3 level for treatment of a chronically swollen left 
foot in April 1955.  A review of service treatment records 
(STRs) indicates that the Veteran received a sympathetic 
block in April 1955.  However, there is no evidence 
whatsoever of  complaints of, or treatment for, back problems 
during service.  Significantly, the August 1957 separation 
examination was unremarkable for any complaint or evidence of 
a back disorder.

Post-service, records of evidence reflect no complaints of 
back pain until December 1987, when the Veteran underwent a 
VA examination.  He was found to have degenerative disc 
disease in the lumbar spine.  See VA examination report dated 
in December 1987.  Subsequent VA treatment records in 1987 
and 1988 showed treatment for low back complaints.  A January 
1988 X-ray of the pelvis showed early degenerative arthritic 
changes of the sacroiliac joints with no significant 
degenerative changes of the hips.  Another X-ray of the 
lumbosacral spine taken on the same day revealed spondylosis 
with multiple disc degeneration.  See VA X-ray reports dated 
in January 1988.  A July 1988 VA treatment record reflects an 
assessment of chronic low back and lower left extremity pain.  
See VA treatment record dated in July 1988.  Recent lay 
statements from the Veteran, his family members, friends, and 
a former employer also reflect deterioration in the Veteran's 
physical mobility, complaints of severe pain, and his need to 
walk with a walker, cane, and motorized scooter.  See 
statements from the Veteran, family members, friends, and 
former employer dated in May 2008.   

In addition to evidence as to his current back disability and 
alleged injury from a sympathetic block in service, the 
Veteran also submitted two medical opinions suggesting a link 
between his current back disorder and his in-service injury.  
Specifically, a statement from Dr. E.D., dated in May 2009, 
observed that the Veteran's history of in-service left foot 
injury and treatment with a sympathetic block is compatible 
with a chronic painful mononeuropathy secondary to the 
injection.  A medical report from Dr. C.B., dated in June 
2009, suggested a diagnosis of reflex sympathetic dystrophy 
(RSD), given the Veteran's history and symptomatology.  Dr. 
C.B. also emphasized that the Veteran's spine degeneration 
was advanced beyond normal aging, likely due to a combination 
of his long-standing RSD and the abnormal functioning of his 
left leg.  See statement from Dr. E.D., dated in May 2009; 
and medical report from Dr. C.B., dated in June 2009.  

Here, however, the nexus opinions provided by the two 
physicians are limited in probative value because there is no 
indication that the physicians personally examined the 
Veteran; rather, they merely provided the medical nexus 
opinions based on a review of the Veteran's records and his 
reported medical history.  In this regard, medical history 
provided by a Veteran and recorded or transcribed by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the Court has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the Veteran; the critical question is 
whether that history was accurate and credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  

In any event, in light of the medical evidence suggesting a 
possible connection between the Veteran's back disorder and 
his military service, and the Court's decision in McLendon, a 
comprehensive VA medical examination and opinion are needed 
to determine whether his back disorder is traceable back to 
his military service.  

Third, pursuant to McLendon, supra, the Veteran also should 
be scheduled for a VA examination to obtain a medical opinion 
concerning the nature and etiology of any current left leg 
disorder.  In this respect, the Veteran claims that his left 
leg disorder is the result of his service-connected left foot 
disorder, for which he received a sympathetic block at the 
L2-3 level in April 1955.  The Veteran claims he endures 
severe pain in his left leg and is unable to walk due to the 
pain.  See, e.g., Travel Board hearing transcript dated in 
June 2009.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury." 38 C.F.R. § 3.310(a) (2008). 
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

Here, a review of service treatment records (STRs) indicates 
treatment with a sympathetic block in April 1955.  However, 
there is no evidence whatsoever of  complaints of, or 
treatment for, problems with the left leg while the Veteran 
was in service.  Significantly, the August 1957 separation 
examination was unremarkable for any complaint or evidence of 
a left leg disorder.  

A review of post-service treatment records also failed to 
reveal any diagnosis of, or treatment of, a left leg 
disorder.

However, the Veteran has submitted two medical opinions 
suggesting possible diagnoses for his left leg condition and 
a possible link between any current left leg disorder and his 
in-service injury and related treatment.  Specifically, a 
statement from Dr. E.D., dated in May 2009, observed that the 
Veteran's history of in-service left foot injury and 
treatment with a sympathetic block is compatible with a 
chronic painful mononeuropathy secondary to the injection.  A 
medical report from Dr. C.B., dated in June 2009, suggested a 
diagnosis of reflex sympathetic dystrophy (RSD), given the 
Veteran's history and symptomatology.  See statement from Dr. 
E.D., dated in May 2009; and medical report from Dr. C.B., 
dated in June 2009.  

However, the Board finds the diagnoses and nexus opinions 
provided by the two physicians mentioned above to be limited 
in probative value because it appears the physicians merely 
provided the diagnoses and medical nexus opinions based on a 
review of the Veteran's records and his reported medical 
history.  In this regard, as already noted, medical history 
provided by a Veteran and recorded or transcribed by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore, supra, 8 Vet. App. at 
409.  However, also of note is that the Court has held that 
VA cannot reject a medical opinion simply because it is based 
on a history supplied by the Veteran; the critical question 
is whether that history was accurate and credible.  Kowalski, 
supra, 19 Vet. App. at 171; Coburn, supra, 19 Vet. App. at 
432.  

In this case, the Board finds that a VA examination of the 
Veteran's left leg is warranted in order to determine whether 
any current left leg disorder exists and whether a link 
exists between any left leg disorder and the Veteran's 
service-connected left foot disorder or his military service.  
Here, although there was no diagnosis of a left leg disorder 
during service or within one year after discharge from 
service, and no diagnosis of a left leg after service, the 
Veteran's assertions of onset of left leg pain shortly after 
service, along with evidence of possible diagnoses and a 
possible link between the Veteran's left leg disorder and his 
in-service left foot injury, suggest the possibility of a 
left leg disorder with a connection to his in-service left 
foot injury.  Furthermore, the Veteran is already service-
connected for a left foot disorder.  A current VA examination 
would determine whether the any current left leg disorder is 
related to military service or to his service-connected left 
foot disorder. 

Finally, the Veteran should be scheduled for a VA examination 
to obtain a medical opinion concerning the current state and 
severity of his left foot disorder with mild circulatory 
impairment, which is currently rated as 10 percent disabling 
under Diagnostic Code 5278 (claw foot (pes cavus), acquired).  
38 C.F.R. § 4.72, Diagnostic Code 5278.  In this regard, the 
last examination of the Veteran's left foot was in October 
2005, almost four years ago, and a more current examination 
would be helpful in deciding his appeal, especially because 
he has recently complained of worsening symptoms of the left 
foot disorder, including inability to walk and move around.  
See Travel Board hearing transcript dated in June 2009.  
Thus, an appropriate examination of the Veteran's left foot 
would determine whether an increased rating is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment for 
the Veteran's left foot, left leg, and 
back disorders that he may have received 
at the VA medical center (VAMC) since 
January 2007 until the present.  Further, 
contact the Veteran to identify all 
private physicians from whom he has 
received treatment for the disabilities 
mentioned above since discharge from 
service.  If any private treatment records 
exist, the RO also should ask the Veteran 
to provide authorization of release for 
these records and obtain them or ask the 
Veteran to submit such records.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.  Request from the SSA any records 
associated with the Veteran's disability 
claim(s).  Request copies of the 
disability determination and all medical 
records considered.  If no records are 
available or do not exist, a response to 
that effect must be documented in the 
claims file, and the Veteran must be 
notified.

3.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of his current back disorder, 
diagnosed as degenerative disc disease.  
The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
it is at least as likely as not that the 
Veteran's current degenerative disc 
disease is related to his military 
service, including treatment with a 
sympathetic block at the L2-3 level in 
April 1955.  In giving this opinion, the 
VA examiner should specifically take note 
of the facts that the Veteran received 
multiple treatments for an injury to his 
left foot in early 1955, including 
treatment with a sympathetic block at the 
L2-3 level, subsequent to which the 
Veteran alleged the onset of back 
problems.  Additionally, the examiner's 
opinion should address the two private 
medical opinions and provide a rationale 
regarding the conclusions reached in each 
opinion.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

4.  Also arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current left 
leg disorder.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of the pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate 
(a) whether the Veteran has any current 
left leg disorder, and, (b) if so, whether 
it is at least as likely as not (50 
percent or more probable) the Veteran's 
left leg disorder is associated with his 
service-connected left foot disorder, or 
(c) whether it is at least as likely as 
not (50 percent or more probable) the 
Veteran's left leg disorder is the direct 
result of his military service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

5.  Also arrange for the Veteran to 
undergo orthopedic and neurological 
examination(s), by an appropriate 
specialist, to determine the nature and 
severity of his service-connected left 
foot disorder.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The claims file must be made 
available for review of the pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examiner is requested to 
note whether any toe on the left foot 
tends to dorsiflexion, and if so, which 
toes; any limitation of dorsiflexion at 
the ankle, and if so, to what degree; any 
shortening of the plantar fascia and all 
related symptoms thereof; and any other 
symptomatology, such as tenderness under 
the metatarsal heads, deformity, painful 
callosities, atrophy of musculature, and 
weakness.  The examiner also is requested 
to note the severity of the circulatory 
impairment associated with the service-
connected left foot disability.  

6.  Upon completion of this additional 
development, readjudicate the Veteran's 
claim for service connection for a back 
disorder, claim for service connection for 
a left leg disorder, and claim for a 
disability rating in excess of 10 percent 
for a service-connected left foot disorder 
with mild circulatory impairment, in light 
of the physical examinations and any 
additional evidence secured.  Adjudication 
of the service connection claim for a left 
leg disorder should consider the 
applicability of 38 C.F.R. 
§ 3.310(a) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


